Citation Nr: 1022598	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-09 871A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Iowa City, 
Iowa




THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from September 11 to 
September 12, 2004.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






REMAND

The Veteran served on active duty from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination by the 
Department of Veterans Affairs (VA) medical center (VAMC) in 
Iowa City, Iowa.

The Veteran received medical treatment at Mercy Hospital in 
Iowa City from September 11 to September 12, 2004.  His claim 
for reimbursement of medical expenses was denied in December 
2005.

The Veteran perfected an appeal of the denial of his claim in 
April 2007.  He requested that he be afforded a Travel Board 
hearing when he submitted his appeal.  His mailing address 
was a city in Iowa, and his telephone number was also an Iowa 
area code telephone number.

The Veteran was scheduled for his hearing in May 2010.  He 
was provided notice of the hearing date in April 2010.  The 
evidence of record reflects that he failed to report for the 
hearing.

The Board notes that the Veteran's claims folder and health 
benefit appeals file have been forwarded for appellate 
review.  A review of the claims folder shows that the 
Veteran's notice of his hearing was mailed to an address in 
Tacoma, Washington.  It informed the Veteran of his hearing 
date at the RO in Des Moines, Iowa.  The Board notes that the 
address used by the RO to notify the Veteran of his scheduled 
hearing is the address on file in the Veterans Appeals 
Control and Locator System (VACOLS).

After a thorough review of both the claims folder and the 
health benefit appeals file, the Board can find no indication 
of why the Tacoma address is entered in VACOLS as the 
Veteran's mailing address.  The claims folder shows that the 
Veteran relocated to Iowa in 1997 and his claims folder was 
transferred to the Des Moines RO in March 1997.  The claims 
folder was transferred to the Ft. Harrison. Montana, VAMC and 
RO in January 2000.  The reason for this last transfer is 
unknown as the Veteran was still located in Iowa at the time 
according to information in the claims folder.

The current reimbursement claim shows the Veteran to be 
located in Iowa from 2004 to 2007.  All correspondence sent 
to him was at an Iowa address and he provided a mailing 
address and telephone number in Iowa at the time of his 
substantive appeal.  The Board can find no evidence to show 
why his mailing address would be for an address in Tacoma and 
cannot determine the basis for this being entered in VACOLS 
as his home address.  Based on the evidence of record, it 
would appear that the address was entered in VACOLS in error.

On remand, the agency of original jurisdiction (AOJ) must 
contact the Veteran to determine his correct mailing address 
unless there is documentation of a change of address to 
Tacoma, Washington, that has not yet been associated with his 
claims folder or his health benefit appeals file.  If the 
Tacoma address should be the correct mailing address, the 
Veteran should be asked if he still desires to have a Travel 
Board hearing in Seattle, Washington.  The appropriate action 
to schedule his hearing should be taken if he elects to have 
a hearing.

If the mailing address for Tacoma is incorrect, the AOJ 
should use alternate means to determine the Veteran's 
address, to include calling the telephone number he provided 
with his substantive appeal.  Thereafter, if a good mailing 
address is established, the Veteran should be asked if he 
still desires to have a Travel Board hearing and where he 
would like the hearing to be held.  The appropriate action to 
schedule his hearing should be taken if he elects to have a 
hearing.  

Finally, the Board notes that the Veteran submitted a letter 
in April 2007 to the Iowa City VAMC.  He indicated that he 
was enclosing a VA Form 21-22a, Appointment of Individual as 
Claimant's Representative; however, the enclosure was not 
filed with the letter in the health benefit appeals file.  
(It appears from a review of the claims file that the Veteran 
last appointed a representative in December 1999 when he 
appointed the Montana Veterans Affairs Division.)  If he 
indeed appointed a new representative in April 2007 this 
should be made clear and his representative should be given 
opportunity to assist the Veteran in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  On remand the change of the Veteran's 
address in VACOLS must be reviewed for 
why the change was made as evidence of 
record does not reflect any basis for 
this particular address.  If there is 
available documentation that can be 
included in the claims folder or health 
benefit appeals file to show the 
Veteran's mailing address is in Tacoma, 
Washington, the AOJ must contact the 
Veteran to ask him if he still desires to 
have a Travel Board hearing in Seattle, 
Washington.  If the Veteran elects to 
have a hearing, the appropriate action to 
schedule his hearing should be taken, to 
include providing notice of the date, 
time, and location of the hearing.  

2.  If the Veteran's proper mailing 
address is not in Tacoma, Washington, the 
AOJ must verify the Veteran's mailing 
address.  This may include making 
telephone contact with the Veteran and/or 
employing other resources.  Once a proper 
address is established, the AOJ must 
contact the Veteran to ask him if he 
still desires to have a Travel Board 
hearing.  The request should also ask the 
Veteran of the location where he would 
like the hearing to be held.  If the 
Veteran elects to have a hearing, the 
appropriate action to schedule his 
hearing should be taken, to include 
providing notice of the date, time, and 
location of the hearing.  

3.  The AOJ should also attempt to locate 
any enclosures submitted with the 
Veteran's April 2007 letter whereby the 
Veteran appointed a new representative.  
If it cannot be found, the Veteran should 
be given opportunity to complete a new 
appointment.  (Any duly appointed 
representative should be given 
opportunity to prepare for and assist the 
Veteran at any Travel Board hearing.)  If 
the Veteran does not elect to have a 
hearing, his claims folder and health 
benefit appeals file should be returned 
to the Board for resolution of his 
appeal, but only after any duly appointed 
representative is given opportunity to 
present a brief in support of the claim.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

